Cook, J.,
concurring in part and dissenting in part. I concur in that part of the majority’s decision finding strict liability in tort inapplicable to this case. I also concur in the majority’s judgment that Trinity is not liable to BP for revocation damages, but do so for different reasons. I respectfully dissent, however, from the majority’s decision that Trinity is liable to QCT for its revocation damages. The crux of the case, for me, rests upon the issues of proximate cause and intervening cause, and I would reverse the entire decision of the court of appeals and enter judgment for Trinity on all issues.
The majority opinion accepts the general proposition that Trinity, a company manufacturing tank cars for GATX to transport benzene, can be liable to QCT, for $14 million in damages based on the breach of contract between BP and QCT, which hinged on the use of a revocable pipeline license, obtained (after shipment of the tank cars) by lobbying city council, and thereafter revoked by council when forty gallons leaked onto QTC’s property, with cleanup costs of $144,458. Incredibly, BP and QCT contracted for this huge venture on the slender thread of a “revocable street privilege” granted by council only until safety concerns warranted revocation. It was foreseeable that the privilege would be short-lived, given the risk to the public inherent in QTC’s plan to receive one hundred million *624gallons of benzene per year by train, unload it through pipelines and store it prior to transferring it to river barges. QCT, of course, had no recourse against the city for the revocation. Moreover, BP and QCT contemplated the revocation by providing BP with the right to terminate the contract based on QTC’s inability to perform its obligations as a result of “municipal order, rule, legislation or regulation.” Despite these facts, the majority decision permits the conclusion that legal causation for the contract damages rests with Trinity.
LEGISLATIVE ENACTMENTS AS PROXIMATE CAUSE
I view the proximate cause of the breách of contract damages in the case to be the ordinance revoking the street privilege. As the majority notes in Part IV of its analysis, Trinity argues that a private citizen ought not to be required to answer in damages for the economic consequences of the discretionary enactments of a publicly elected body. Whether the liability should be recognized is a question of public policy.
Justice Scalia aptly assessed the unforeseen factors affecting legislative action when he wrote: “[A legislator] may have thought the bill would provide jobs for his district, or may have wanted to make amends with a faction of his party he had alienated on another vote, or he may have been a close friend of the bill’s sponsor, or he may have been repaying a favor he owed the majority leader, or he may have hoped the Governor would appreciate his vote and make a fundraising appearance for him, or he may have been pressured to vote for a bill he disliked by a wealthy contributor or by a flood of constituent mail, or he may have been seeking favorable publicity, * * * or, of course, he may have had (and very likely did have) a combination of some of the above and many other motivations.” Edwards v. Aguillard (1987), 482 U.S. 578, 637, 107 S.Ct. 2573, 2606, 96 L.Ed.2d 510, 553-554 (Scalia, J., dissenting.)
I agree with several of Trinity’s policy arguments disfavoring liability based on legislative action. First, municipal corporations are exempt from liability in negligence for the consequences of their legislative discretion. The majority’s analysis permits BP and QCT to recover indirectly what they could not recover directly. Second, as an analogy, federal courts have held that in antitrust cases, even if a defendant lobbied for the passage of legislation that would harm the defendant’s competitors, the harmed competitors could not recover against the defendant. See, e.g., United Mine Workers of Am. v. Pennington (1965), 381 U.S. 657, 669-670, 85 S.Ct. 1585, 1593, 14 L.Ed.2d 626, 635-636; E. RR. Presidents Conference v. Noerr Motor Freight, Inc. (1961), 365 U.S. 127, 135-138, 81 S.Ct. 523, 528-530, 5 L.Ed.2d 464, 470-472; Potters Med. Ctr. v. City Hosp. Assn. (C.A.6, 1986), 800 F.2d 568, 577-579. Third, the integrity of the legislative process could be inhibited by recognition of legislation as causation in tort. *625Legislators could thereby be positioned to choose between the public good and the prospect of exposing a constituent to personal liability for some past act of negligence, and could be required to appear as witnesses in litigation surrounding legislation that affected contractual relationships. This court has never found a party hable for economic damages resulting from a legislative act.
PROXIMATE AND INTERVENING CAUSE
Whether this case is analyzed under the issue of proximate cause or intervening cause, the Cincinnati City Council’s revocation of the street license and BP’s ultimate breach of the contract were not reasonably connected to Trinity’s negligence in installing the fittings and bottom washouts in the TankTrain cars.
“As a practical matter, legal responsibility must be limited to those causes which are so closely connected with the result and of such significance that the law is justified in imposing liability.” Prosser & Keeton, Law of Torts (5 Ed.1984) 264, Section 41. Applying either proximate cause or intervening cause to this case, I would find either that BP and QCT did not meet their burden on the issue of proximate cause or that Trinity did meet its burden on the issue of intervening cause. In a sense, Trinity’s negligence in installing the fittings and bottom washouts in the TankTrain cars caused BP’s benzene to leak at QCT’s railroad yard, which in turn caused Cincinnati’s City Council to enact the ordinance revoking the street privilege, which next caused QCT to breach its contract with BP because it could no longer ship benzene through the pipes, which triggered BP’s voluntary breach of its contract with QCT. It is this final consequence upon which QCT’s damages are based.3 Separate intentional acts, however, intervened between Trinity’s negligence and the consequence for which it is being held responsible, that is, the discretionary act of the legislative body, and the conditions surrounding the arrangements between BP and QCT which were poised for disaster from the outset.
Although the chain of events may, in hindsight, seem foreseeable, that does not equate with legal responsibility. An actor is not liable for every harm that may result from his actions, and it is the court’s duty to confine liability within manageable limits. Imagine whether Trinity would have undertaken the contract *626to build the TankTrains if it had known that a forty-gallon leak would render it liable for the collapse of an eight-figure deal. Would it have agreed to build the TankTrains if it knew that the only thing between it and financial disaster was the will of a city council to continue to permit the transportation of a hazardous substance through a city neighborhood?
The revocation of the street privilege as a cause of the breach of contract was not a reasonably foreseeable consequence of Trinity’s negligence. Intervening were the action of the city council and the combined actions of BP and QCT. These are the acts that proximately caused the damages of which BP and QCT complain, not the faulty seals installed by Trinity.
As the trial court should have directed a verdict for Trinity on the basis of proximate cause or intervening cause, that disposition would obviate any discussion of direct and indirect economic damages and interpretation of Chemtrol Adhesives, Inc. v. Am. Mfrs. Mut. Ins. Co. (1989), 42 Ohio St.3d 40, 537 N.E.2d 624.
For the foregoing reasons, I would reverse the decision of the court of appeals and enter judgment in favor of Trinity.

. I would also note that an issue exists as to whether QCT suffered any legally compensable damages from city council’s revocation of the street permit. QCT calculated its damages based on what it expected to receive in payments under its contract from BP. An issue exists as to whether BP was unconditionally liable to pay QCT either payments or the costs of QCT’s capital improvements regardless of whether BP used the terminal. If BP was obligated to continue its contractual payments to QCT notwithstanding the revocation, then QCT’s damages resulted from BP’s breach of the contract and not from the revocation. Further, BP and QCT entered into a settlement agreement, under which BP agreed to pay QCT approximately $8 million only if QCT would itself sue GATX and Trinity and only if the suit was unsuccessful.